DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that paragraph [0029] of the specification provides support for the term “current” referring to “present time”, the Examiner notes that claim terms are interpreted in light of the specification, but limitations are not imported into the claims.
Regarding Applicant’s argument that Hoarau does not teach “wherein the medical sensor is configured to automatically switch to a different topology when another topology is more suitable for a current measuring scenario than the current topology,” Hoarau does teach this limitation: Col. 9 lines 15-31 state that appropriate software or hardware instruction, including calibration coefficients, for processing the signal are selected based on determined sensor condition (i.e. digit configuration or forehead configuration).  
.

Claim Objections
Claim 4 is objected to because of the following informalities: “VCEL” in line 5 should read –VCSEL--.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses: claim 8, line 3 states “VCSEL 326.”
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “apparatus” in claim 1 is used by the claim to mean “configuration,” while the accepted meaning is “an instrument or appliance designed for a specific operation.” The term is indefinite because the specification does not clearly redefine the term.
Additionally regarding claim 1, the limitation “a current measuring scenario” is unclear. The word “current” has two possible definitions that are in accordance with the specification and which are mutually exclusive: 1) occurring in or existing at the present time, presently elapsing; and 2) a flow of electric charge (see https://www.merriam-webster.com/dictionary/current). This results in two different scopes for the term in the claim: a measuring scenario that is presently elapsing/occurring in or existing at the present time, and a scenario measuring the flow of electric charge. These two mutually exclusive, competing definitions result in an unclear scope of the claim. For further examination, it will be understood to refer to a measurement scenario that is presently elapsing/occurring in or existing at the present time. 
Additionally regarding claim 1, the limitation “the current topology” is recited in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as “a current topology”.

Additionally regarding claims 2 and 3, the claims recite the limitation “the medical sensor dynamically switches”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
Additionally regarding claim 3, the limitation “a current measuring scenario” is unclear. The word “current” has two possible definitions that are in accordance with the specification and which are mutually exclusive: 1) occurring in or existing at the present time, presently elapsing; and 2) a flow of electric charge (see https://www.merriam-webster.com/dictionary/current). This results in two different scopes for the term in the claim: a measuring scenario that is presently elapsing/occurring in or existing at the present time, and a scenario measuring the flow of electric charge. These two mutually exclusive, competing definitions result in an unclear scope of the claim. For further examination, it will be understood to refer to a measurement scenario that is presently elapsing/occurring in or existing at the present time. 
Additionally regarding claim 3, it is unclear whether the limitation “a current measuring scenario” in line 3 is intended to be a new limitation or draw antecedence from the limitation “a current measuring scenario” in claim 1 line 8. For further examination, it will be interpreted as drawing antecedence from the limitation in claim 1.

Regarding claim 6, the claim recites the limitations “wherein a first photodiode is used” and “wherein a second photodiode is used”. An apparatus claim cannot contain a method step, thus the scope of the claim is unclear. For further examination, this will be interpreted as functional language.
	Claims 7-10 are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,894,869 B2, hereinafter Hoarau.
Regarding claim 1, Hoarau teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) comprising: a first sensor apparatus comprising a reflective topology (Fig. 11, sensor 10D laid flat with portion 11 removed, emitter 16 and detector 18 operating as a first sensor apparatus comprising a reflective topology) and configured to detect blood oxygen saturation levels (Col. 1 lines 28-34, 39-44, and 64-66); and a second sensor apparatus comprising a transmissive topology (Fig. 10, sensor 10D folded with portion 11 attached, emitter 16 and secondary detector operating as a second sensor apparatus comprising a transmissive topology) and configured to detect blood oxygen saturation levels (Col. 1 lines 28-34, 39-44, and 64-66); wherein the medical sensor is configured to automatically 
Regarding claim 2, Hoarau teaches the medical sensor of claim 1, wherein the medical sensor dynamically switches between the reflective topology and the transmissive topology in response to user input (Col. 7 lines 15-22, Col. 9 lines 4-34, a user wrapping the sensor around the finger or placing the sensor flat on the forehead is user input).
Regarding claim 3, Hoarau teaches the medical sensor of claim 1, wherein the medical sensor dynamically switches between the reflective topology and the transmissive topology in response to a current measuring scenario (Col. 7 lines 15-20, Col. 9 lines 15-31; Examiner’s note: “current measuring scenario” is being interpreted as stated in the 112b rejection, which would include current distance of light emitters from photodiodes, and orientation of components. The orientation of components and current distance of light emitters from photodiodes is determined by the sensor being in either the digit configuration or the forehead configuration).
Regarding claim 5, Hoarau teaches the medical sensor of claim 1, wherein a first photodiode is used in both the transmissive topology and the reflective topology (Col. 7 lines 13-15, detector 18).
Regarding claim 6, Hoarau teaches the medical sensor of claim 1, wherein a first photodiode is used in the transmissive topology (secondary detector 40) and a second photodiode is used in the reflective topology (detector 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,391,979 B2, hereinafter Kuhn, in view of Hoarau.
Regarding claim 4, Kuhn teaches a medical sensor (Fig. 3, sensor 100) for detecting blood oxygen saturation levels (Col. 2, lines 52-55, tissue includes blood) comprising: at least one light-emitting diode (LED) and at least one vertical-cavity surface-emitting laser (VCSEL) (light sources 106, Col. 8 lines 41-46 state that light sources 106 can be LEDs and VCSELs), each of the at least one LED and each of the at least one VCSEL being configured to produce light (light sources 106 produce light, Col. 8 lines 36-37), wherein each of the at least one LED and the at least one VCEL can be individually activated to produce light (Col. 5 lines 27-31, Col. 11 lines 36-48, Examiner’s note: “Individually activated” does not necessarily mean that one is on while the other is off; all lights can be on and they can still be “individually activated”); and at least two photodiodes (light detector 110, light detector 108, Col. 8 lines 62-63 and Col. 9 lines 18-19 state that light detector 110 and light detector 108 may be photodiodes) that are configured to capture measurements associated with light produced by at least one of the at least one LED or the at least one VCSEL (Col. 8 line 61 to Col. 9 line 5; Col. 9 lines 16-29).
Kuhn does not teach the at least one LED, the at least one VCSEL, and the at least two photodiodes being configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels.
However, Hoarau teaches a medical sensor for detecting blood oxygen saturation levels (Fig. 9, sensor 10D) wherein at least element configured to produce light (emitter 16) and at least two elements configured to capture measurements associated with light produced by the light producing elements (detectors 18 and 40) are configurable to create both a transmissive topology (Fig. 10, Col. 1 lines 61-64 transmission-type configuration, Col. 7 lines 15-17 transmission mode) and a reflective topology (Fig. 11, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the medical sensor of Kuhn such that the at least one LED, the at least one VCSEL, and the at least two photodiodes are configurable to create both a transmissive topology and a reflective topology, both the transmissive topology and the reflective topology being configured to detect blood oxygen saturation levels, as taught by Hoarau, in order to have a sensor that can monitor a patient’s physiological characteristics (Hoarau, Col. 1 lines 20-38) at multiple tissue sites by changing configuration (Hoarau, Col. 2 lines 51-57), which reduces waste and prevents signal artifacts associated with a poor sensor fit (Hoarau, Col. 4 lines 9-20).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoarau in view of US 8,100,834 B2, hereinafter Shuler, US 2017/0281081, hereinafter Nousiainen, and US 2013/0158413, hereinafter Lisogurski.
Regarding claim 7, Hoarau teaches the medical sensor of claim 1, further comprising a first photodiode (detector 18 or secondary detector 40); a second photodiode (detector 18 or secondary detector 40); and a light source (light emitter 16).
Hoarau does not teach the medical sensor of claim 1 further comprising a third photodiode; a fourth photodiode; a red LED; an infrared LED; a blue LED; a red VCSEL; and an infrared VCSEL.
However, Shuler teaches a medical sensor (Fig. 5A) comprising a first photodiode, a second photodiode, a third photodiode, and a fourth photodiode (Fig. 5A, 515A plus 515B plus 515C plus 515D, or alternatively, a single optical receiver 515 which is made of four photodiodes as stated in Col. 15 lines 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau such that it further comprises a third photodiode, a fourth photodiode, and five light sources, as taught by Shuler, in order to have multiple pairs of photo receptors that have different optical path lengths (Col. 15 lines 48-67) and have optical transmitters that emit a selected examination spectra (Col. 15 lines 41-47).
Nousiainen teaches a medical sensor (para [0068], optical heart rate monitor) comprising a red LED, an infrared LED, and a blue LED (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau and Shuler such that it further comprises a red LED, an infrared LED, and a blue LED, as taught by Nousiainen, in order to have light sources that use multiple wavelength ranges to measure different depths of blood flow in tissue (Nousiainen, para [0068]).
Lisogurski teaches a medical sensor (measurement system 301) comprising a red VCSEL and an infrared VCSEL (para [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoarau, Shuler, and Nousiainen to further comprise a red VCSEL and an infrared VCSEL in order to emit coherent light over wavelengths tuned to hemoglobin absorbency or an isosbestic point of hemoglobin (Lisogurski, para [0052]).
Regarding claim 8, Hoarau as modified teaches the medical sensor of claim 7, wherein the medical sensor is further configured to control the red LED, the infrared LED, the blue LED, the red VCSEL, and the infrared VCSEL either independently or simultaneously (Shuler, Col. 18 lines 2-11, compartment sensors contain optical transmitters 510).

Regarding claim 10, Hoarau as modified teaches the medical sensor of claim 7, wherein the medical sensor comprises the following topologies: 1) transmissive LEDs, 2) reflective LEDs, 3) transmissive VCSELs, and 4) reflective VCSELs (Hoarau teaches the arrangement of light emitters and light detectors in both transmissive and reflective topologies, and as modified includes both LEDs and VCSELs as light emitters, therefore Hoarau would teach transmissive LEDs, reflective LEDs, transmissive VCSELs, and reflective VCSELs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791